Reynolds, J.
Appeal by the employer and its carrier from a decision and award of the Workmen’s Compensation Board. Appellants dispute the board’s findings that claimant, a pot washer, sustained an accidental back injury while lifting a heavy pot of soup in May of 1961, that causal relationship exists between that accident and claimant’s subsequent back condition and that the claim was not barred by section 28 of the Workmen’s Compensation Law. At best we find factual issues, primarily questions of credibility, with respect to the occurrence of an industrial accident in May of 1961, the resolution of which was solely within the province of the board (e.g., Matter of Manolakis v. Edison S. Corp., 15 A D 2d 845). Accordingly, the claim which was filed on October 4, 1962, was timely filed. Similarly we find nothing more than the usual conflict of medical evidence with respect to the issue of causal relationship and thus the board’s determination thereon must be sustained (e.g., Matter of Palermo v. Gallucci & Sons, 5 N Y 2d 529). Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy and Staley, Jr., JJ., concur with Reynolds, J.